DETAILED ACTION
The amendment filed 02/09/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/09/2022.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,105,199 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calandra, Jr. et al. (5,314,268) in view of Aguirre (5,580,931).
	With regard to claim 8, Calandra discloses a mining bolt system (abstract), comprising: 
	a bearing plate (60), said bearing plate having a top bearing surface and a bottom bearing surface (figs. 1, 8-10), each said top bearing surface and said bottom bearing surface entirely flat (figs. 1, 8-10) but for a central hole (78) defined axially therethrough; and, a bolt (52), said bolt including a rod portion (66) and a bolt head (62/64), said bolt head including an integral, beveled washer (62) transitioning from said bolt head to said rod portion (figs. 8-10), said bolt 10adapted to be received through said central hole with said beveled washer adapted to self- center within said bearing plate, thereby allowing said rod portion to penetrate a sidewall such that said bearing plate provides an inward force against said sidewall (fig. 1).
	Calandra discloses the bearing plates are polymeric or plastic (col. 12, line 33-38), however fails to explicitly state said bearing plate consisting of a 5rigid, polyvinyl chloride compound (PVC), wherein said PVC is formulated for high specific gravity, wherein said bearing plate is cuttable and adapted to sink in an iron- containing wastewater solution in the range of 1.6 to 1.8 specific gravity (SG). PVC is one the most common polymers and plastics in the world and is well known in the art.  USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore, it is well-known for raw PVC to have a specific gravity of around 1.4.  However, it is also well-known that PVC may be formulated to have a higher or lower specific gravity. Aguirre discloses PVC compound with a 1.68 specific gravity (col. 7, lines 40-48).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modifying Calandra and utilize PVC with a specific gravity in the range of 1.6-1.8 as taught by Aguirre, since it has been held to be within the general skill of a worker in the art In re Leshin, 125

Allowable Subject Matter
Claims 1, 5-7, 9, and 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior art, either alone or in any reasonable combination, fails to discloses all the limitations of independent claims 1 and 9.  While L-shaped brackets are known such as that taught by Korpela et al. (4,498,816) and an overall L-shape system is known such as that taught by Barish et al. (4,601,616); the cited art lacks L-shaped angle bracket in combination with the details of the bearing plate as required by the independent claims and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure. Furthermore, see applicant’s remarks regarding claims 1 and 9 dated 02/09/2022.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/09/2022, with respect to claims 1 and 9, have been fully considered and are persuasive.  The rejection of claims 1 and 9 has been withdrawn. 
Applicant's arguments filed 02/09/2022, regarding claim 8, have been fully considered but they are not persuasive. 
	In response to applicant’s arguments regarding claim 8, the examiner disagrees.  The examiner contends PVC with a specific gravity of 1.6-1.8 is well known.  Applicant argues that the prior art does not teach a bearing plate made only of polyvinyl chloride, which the examiner contends is further limiting than the claimed invention.  The claim states a polyvinyl chloride compound.  Applicant’s own 
In response to the sinking in iron wastewater, it would be obvious to one of ordinary skill in the art that a high specific gravity material would sink.  Applicant has provided no evidence as to how their high specific gravity PVC sinks while other high specific gravity PVC would not sink. Pursuant to MPEP 2112.01 - where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
2/17/2022